CAPOTOSTO, I.
The plaintiff shipped from New York a quantity of plate glass to the defendant in Providence. The goods were received, acknowledged and part payment made on the account. When financial difficulties beset the defendant, complaints about the shipment began to multiply with astonishing rapidity.
The defendant’s -explanations were more amusing than convincing. He excused the non production of a bill by saying that he had not seen it after burglars had blown his safe, although lie would not admit that he kept his bills in such a place of comparative safety. While he could not remember what had become of certain specified glass, yet he testified that it might have been cut and used in smaller pieces; asked why he had not returned the defective glass, he stated as one of his reasons that the truck, which he used in doing this work, was not in “good humor.”
The plaintiff brought suit for a balance of $1032.91. The jury returned a verdict for $955.32 and interest, amounting in all to $1085.79. The defendant wants a new trial. The Court can find no fault with his wish, but deems it inadvisable to further delay the collection of a just claim until the burglars restore the lost bill or the truck regains its ordinary “good humor.”
Motion for new trial denied.